Name: 2003/513/EC: Commission Decision of 11 July 2003 on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance) (notified under document number C(2003) 2312)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  health;  agricultural activity;  fisheries;  agricultural policy
 Date Published: 2003-07-16

 Important legal notice|32003D05132003/513/EC: Commission Decision of 11 July 2003 on certain protective measures with regard to Gyrodactylus salaris in salmonids (Text with EEA relevance) (notified under document number C(2003) 2312) Official Journal L 177 , 16/07/2003 P. 0022 - 0024Commission Decisionof 11 July 2003on certain protective measures with regard to Gyrodactylus salaris in salmonids(notified under document number C(2003) 2312)(Text with EEA relevance)(2003/513/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10 thereof,Whereas:(1) Commission Decision 96/490/EC of 18 July 1996 on certain protective measures with regard to Gyrodactylus salaris in salmonids(3) has been substantially amended(4). In the interests of clarity and rationality the said Decision should be codified.(2) Gyrodactylus salaris is an external parasite of salmonids which is able to cause serious mortalities in Salmo salar.(3) Experience has shown that the disease can spread from infected regions to previously uninfected regions through commercial transfers of salmon and other salmonids. The disease can also spread between rivers through natural migration of salmonids.(4) It is necessary to prevent the spread of the disease from regions in the Community possibly infected with Gyrodactylus salaris.(5) The introduction of the parasite into regions with salmon stocks which are highly susceptible to Gyrodactylus salaris could lead to important losses of such salmon. It is therefore necessary to lay down the measures necessary to prevent such introduction.(6) Procedures should be established in order to protect regions with highly susceptible salmon stocks or which are presumably free of Gyrodactylus salaris.(7) The Member States to which protective measures with regard to Gyrodactylus salaris apply, have a testing and surveillance programme for Gyrodactylus salaris in place. The results thereof should be regularly communicated to the Commission.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The introduction into the regions referred to in Annex I of live salmonids originating from outside these regions shall not be allowed.Article 2The introduction of salmonid ova for breeding purposes into the regions referred to in Annex I originating from outside these regions, shall be subject to the application to the ova of disinfection procedures ensuring the elimination of parasites belonging to the species Gyrodactylus salaris.Article 31. In the case of the movement of live salmonids between the regions referred to in Annex I, the health attestation in point VI of the movement document referred to in Annex E, Chapter 1 of Council Directive 91/67/EEC(5) shall be completed with the following sentence:"The fish belonging to the present consignment originate in one of the regions referred to in Annex I to Commission Decision 2003/513/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids."The movement of live salmonids from the buffer zone mentioned in point 3 of Annex I to the other regions referred to in that Annex shall not be allowed.2. In the case of consignments of ova of salmonids originating from outside the regions referred to in Annex I and introduced for breeding purposes into one of these regions, the health attestation in point VI of the movement document referred to in Annex E, Chapter 1 of Directive 91/67/EEC shall be completed with the following sentence:"The eggs belonging to the present consignment have been disinfected as required by Commission Decision 2003/513/EC on certain protective measures with regard to Gyrodactylus salaris in salmonids."Article 4The competent authorities of the Member States responsible for the regions referred to in Annex I shall submit their salmonid livestock to continuous surveillance testing and laboratory examination in order to verify the absence of Gyrodactylus salaris and present each year, not later than 1 July, all the results thereof to the Commission.Article 5Decision 96/490/EC is repealed.References to said repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex III.Article 6This Decision is addressed to the Member States.Done at Brussels, 11 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 202, 10.8.1996, p. 21.(4) See Annex II.(5) OJ L 46, 19.2.1991, p. 1.ANNEX IREGIONS1. The following regions in the United Kingdom: Great Britain, Northern Ireland, The Isle of Man, Guernsey.2. Ireland.3. The following water catchment areas in Finland: Tenojoki, NÃ ¤Ã ¤tÃ ¤mÃ ¶njoki, (buffer zone: Paatsjoki, Luttojoki, Uutuanjoki).ANNEX IIREPEALED DECISION WITH ITS AMENDMENT>TABLE>ANNEX IIICORRELATION TABLE>TABLE>